Case 1:20-cr-00681-JPC Document 52 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

“Ye

ALINA KUPTSOVA '
Defendant(s).

 

Defendant ALINA KUPTSOVA |

March 31, 2020

CONSENT. TO PROCEED BY
VIDEOCONFERENCE

20 1n,681

uPC
{_)(_)

hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

initial Appearance/Appointment of Counsel

X

Indictment Form)

Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Ane Kuptsova [By

Defendant’s Signature
(Judge may obtain verbal consént on
Record and Sign fer Defendant)

NE LuUsts0 LA

Print Defendant’s Name

Preliminary Hearing on Felony Complaint

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of

fo, yb
Jil Mh “e a
go

Defense Counsel’s SigndtGre

Verte Shuler

Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

[2/r1/20

Date

U.S. District Judge/U.S. Magistrate Judge
